MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	144	
Docket:	   Pen-18-42	
Argued:	   September	12,	2018	
Decided:	  October	23,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                              CHRISTOPHER	J.	MARTIN	
	
	
ALEXANDER,	J.	

      [¶1]	 	 Christopher	 J.	 Martin	 appeals	 from	 a	 judgment	 of	 conviction	 for	

operating	under	the	influence	(Class	D),	29-A	M.R.S.	§	2411(1-A)(B)(1)	(2017),	

entered	in	the	trial	court	(Penobscot	County,	Jordan,	J.)	after	a	jury	trial.		Martin	

contends	 that	 the	 motion	 court	 (A.	 Murray,	 J.)	 erred	 by	 finding	 that	 exigent	

circumstances	justified	two	warrantless	blood	draws	and	denying	his	motion	

to	 suppress	 the	 evidence	 of	 his	 blood-alcohol	 level	 derived	 from	 the	 second	

blood	draw.		We	affirm	the	judgment.	

                                  I.		CASE	HISTORY	

      [¶2]		The	following	facts	are	taken	from	the	court’s	findings	on	the	motion	

to	suppress	and	are	reviewed	for	clear	error.		State	v.	Cote,	2015	ME	78,	¶	9,	

118	A.3d	805.		In	the	early	morning	of	October	11,	2016,	an	officer	of	the	Bangor	
2	

Police	 Department	 initiated	 a	 traffic	 stop	 after	 witnessing	 Martin’s	 vehicle	

twice	fail	to	stop	at	flashing	red	traffic	lights.		The	officer	noted	that	Martin	was	

slurring	his	speech.		When	asked	if	he	had	been	drinking,	Martin	said	that	he	

had	consumed	only	a	single	drink	four	to	six	hours	earlier.		After	he	performed	

poorly	on	several	field	sobriety	tests,	the	officer	arrested	Martin	for	operating	

under	the	influence.			

      [¶3]		At	the	time	of	the	arrest,	Martin	was	in	possession	of	a	large	amount	

of	money,	which	the	officer	began	counting	on	the	hood	of	the	police	vehicle	in	

Martin’s	 presence.	 	 Martin	 regularly	 interrupted	 the	 counting	 process	 and	

repeatedly	 requested	 that	 the	 money	 be	 counted	 again	 in	 what	 the	 officer	

believed	was	an	attempt	to	prolong	the	time	it	took	to	complete	the	count.		Once	

the	 money	 was	 counted,	 the	 officer	 transported	 Martin	 to	 the	 Bangor	 Police	

Department	to	conduct	a	breath	test.		Review	of	the	record,	including	a	dash	

camera	video,	indicates	that	approximately	one	hour	passed	between	the	initial	

vehicle	stop	and	Martin’s	arrival	at	the	police	department.			

      [¶4]		Upon	arriving	at	the	police	department,	the	officer	performed	the	

requisite	 mouth	 check	 and	 removed	 Martin’s	 false	 teeth	 in	 preparation	 for	 a	

breath	test.		The	officer	then	attempted	to	complete	the	required	fifteen-minute	

monitoring	period	to	ensure	that	Martin	did	not	belch,	as	belching	may	cause	
                                                                                           3	

residual	 alcohol	 to	 be	 present	 in	 the	 mouth	 that	 could	 affect	 the	 results	 of	 a	

breath	test.		Martin	belched	during	the	first	monitoring	period,	requiring	the	

officer	to	restart	the	period.		Martin	belched	during	a	second	waiting	period	and	

complained	of	indigestion,	although	he	had	not	exhibited	any	signs	of	digestive	

upset	until	that	point.				

       [¶5]		After	Martin	belched	again	during	a	third	waiting	period,	the	officer	

decided	to	take	Martin	to	Eastern	Maine	Medical	Center	(EMMC)	to	perform	a	

blood	 draw.	 	 The	 officer	 testified	 that	 he	 informed	 Martin	 that	 “because	 of	

[Martin’s]	 indigestion	 and	 belching,	 we’d	 be	 completing	 a	 blood	 draw.”	 	 The	

officer	testified	that	Martin	responded	“okay”	and	was	“compliant.”		The	officer	

knew	that	a	prompt	blood	draw	improved	the	accuracy	of	the	test	results	and	

was	important	in	OUI	investigations.				

       [¶6]		At	EMMC,	the	officer	gave	Martin	a	consent	form	and	told	him	that	

it	would	have	to	be	signed	for	the	blood	draw	to	be	completed.		Martin	complied	

with	the	officer’s	instructions	and	signed	the	form.		After	the	blood	draw,	Martin	

was	transported	to	the	Penobscot	County	Jail.		Shortly	after	arriving	at	the	jail,	

the	 officer	 received	 a	 call	 informing	 him	 that	 Martin’s	 blood	 draw	 may	 have	

been	 contaminated	 by	 the	 use	 of	 an	 alcohol	 swab.	 	 The	 officer	 transported	

Martin	back	to	EMMC.		Martin	remained	compliant	and	signed	a	second	consent	
4	

form	 before	 another	 blood	 draw	 was	 completed.	 	 More	 than	 two	 hours	 had	

elapsed	between	the	traffic	stop	and	the	second	blood	draw.		The	officer	never	

sought	a	search	warrant	for	the	purpose	of	drawing	Martin’s	blood.				

         [¶7]	 	 On	 October	 16,	 2016,	 Martin	 was	 charged	 by	 complaint	 with	

operating	under	the	influence.		Martin	filed	a	motion	to	suppress	the	evidence	

from	 the	 second	 blood	 draw.1	 	 After	 a	 hearing	 on	 July	 17,	 2017,	 the	 court	

(A.	Murray,	 J.)	 denied	 the	 motion,	 concluding	 that	 exigent	 circumstances	

justified	the	warrantless	blood	draw.				

         [¶8]		The	matter	proceeded	to	a	jury	trial	on	January	17,	2018.		Following	

the	jury’s	guilty	verdict,	the	court	(Jordan,	J.)	entered	a	judgment	of	conviction	

and	sentenced	Martin	to	a	term	of	ten	days	in	the	county	jail,	$890	in	fines	and	

surcharges,	and	a	three-year	suspension	of	his	right	to	operate	a	motor	vehicle,	

with	execution	stayed	pending	appeal.2		Martin	timely	appealed.		M.R.	App.	P.	

2B(b).			




     1		At	the	jury	trial	that	followed	the	motion	court’s	denial	of	Martin’s	motion	to	suppress,	the	State	

introduced	 as	 evidence	 an	 analysis	 of	 the	 blood	 sample	 from	 the	 draw	 that	 showed	 Martin’s	
blood-alcohol	level	measured	as	.18	grams	of	alcohol	per	one	hundred	milliliters	of	blood.				
     2		The	parties	stipulated	that	Martin	had	a	prior	OUI	conviction.	
                                                                                       5	

                                II.		LEGAL	ANALYSIS	

      [¶9]	 	 Martin	 contends	 that	 the	 State	 failed	 to	 prove	 that	 exigent	

circumstances	justified	the	warrantless	blood	draws.		He	cites	the	United	States	

Supreme	 Court’s	 holding	 in	 Birchfield	 v.	 North	 Dakota,	 136	 S.	 Ct.	 2160,	 2174	

(2016),	 for	 the	 proposition	 that	 the	 evanescent	 nature	 of	 blood	 alcohol	

evidence	does	not,	per	se,	establish	exigency	and	argues	that	the	delay	caused	

by	the	counting	of	his	money	and	his	belching	did	not	create	a	true	exigency.		

Martin	 further	 argues	 that	 under	 Missouri	 v.	 McNeely,	 569	 U.S.	 141,	 153-155	

(2013),	the	State’s	failure	to	explain	why	the	arresting	officer	never	sought	a	

warrant	precludes	the	application	of	the	exigent	circumstances	exception.			

      [¶10]		“When	reviewing	a	trial	court’s	denial	of	a	motion	to	suppress,	we	

review	the	findings	of	fact	for	clear	error	and	the	conclusions	of	law	de	novo.”		

State	v.	Turner,	2017	ME	185,	¶	7,	169	A.3d	931.			

      [¶11]		Ordinarily,	a	law	enforcement	officer	must	obtain	a	search	warrant	

before	 taking	 a	 sample	 of	 a	 defendant’s	 blood.	 	 Schmerber	 v.	 California,	

384	U.S.	757,	770	(1966).		A	search	conducted	without	a	warrant	is	generally	

deemed	unreasonable	unless	conducted	within	a	limited	number	of	exceptions,	

such	as	when	the	defendant	consents	or	there	are	exigent	circumstances.		Katz	

v.	 United	 States,	 389	 U.S.	 347,	 357	 (1967);	 Schneckloth	 v.	 Bustamonte,	
6	

412	U.S.	218,	 219	 (1973);	 State	 v.	 Cormier,	 2007	 ME	 112,	 ¶¶	14-15,	

928	A.2d	753.	 	 Here,	 the	 court	 did	 not	 reach	 the	 issue	 of	 Martin’s	 consent	

because	 it	 found	 that	 exigent	 circumstances	 justified	 the	 warrantless	 blood	

draws.			

      [¶12]		“The	exigent	circumstances	justification	for	warrantless	searches	

applies	when	there	 is	a	compelling	need	to	conduct	a	search	 and	 insufficient	

time	 in	 which	 to	 secure	 a	 warrant.”	 	 State	 v.	 Rabon,	 2007	 ME	 113,	 ¶	14,	

930	A.2d	268.		The	State	has	the	burden	of	proving,	by	a	preponderance	of	the	

evidence,	 that	 exigent	 circumstances	 excusing	 the	 warrant	 requirement	

existed.		State	v.	Dunlap,	395	A.2d	821,	824	(Me.	1978).		Exigent	circumstances	

will	 not	 extinguish	 the	 need	 for	 a	 warrant	 if	 they	 result	 from	 unreasonable	

delay	 by	 law	 enforcement	 in	 seeking	 a	 warrant,	 but	 the	 presence	 of	 exigent	

circumstances	“is	not	diminished	because	in	hindsight	it	appears	that	a	search	

warrant	could	have	been	obtained.”		Id.	at	824-25.	

      [¶13]	 	 Although	 the	 United	 States	 Supreme	 Court	 has	 held	 that	 the	

natural	 metabolization	 of	 alcohol	 does	 not,	 per	 se,	 create	 exigent	

circumstances,	 it	 has	 recognized	 that	 there	 may	 be	 instances	 in	 which	 this	

natural	 bodily	 process	 creates	 exigent	 circumstances	 justifying	 a	 blood	 draw	

without	a	warrant.		 McNeely,	569	U.S.	at	152-56.	 	We	 addressed	this	 issue	in	
                                                                                                  7	

State	v.	Arndt,	2016	ME	31,	¶¶	2-3,	10-11,	133	A.3d	587,	holding	that	exigent	

circumstances	 justified	 a	 warrantless	 blood	 draw	 when	 a	 malfunctioning	

Intoxilyzer	 caused	 further	 delay	 after	 more	 than	 one	 and	 one-half	 hours	 had	

passed	 since	 the	 initial	 arrest.	 	 We	 concluded	 that	 “it	 was	 reasonable	 for	 the	

[arresting	officer]	to	become	concerned	that	further	delay	would	result	in	the	

loss	of	evidence	due	to	the	metabolization	of	the	alcohol	in	[the	 defendant]’s	

body.”		Id.	¶	11.			

       [¶14]	 	 As	 in	 Arndt,	 the	 officer’s	 actions	 here	 were	 reasonable,	 and	 the	

evidence	 supports	 the	 motion	 court’s	 finding	 that	 there	 were	 exigent	

circumstances.		We	need	not	speculate	whether	or	how	quickly	a	warrant	could	

have	 been	 obtained	 when	 there	 is	 no	 evidence	 to	 suggest	 that	 the	 officer	

unreasonably	 delayed	 seeking	 a	 warrant	 or	 that	 the	 officer	 otherwise	

contributed	to	the	exigency.		See	Dunlap,	395	A.2d	at	824-25.		It	was	Martin’s	

inability	 or	 unwillingness	 to	 take	 a	 proper	 breath	 test	 and	 his	 earlier	

interruptions	 to	 the	 counting	 of	 his	 $9,709	 in	 cash	 that	 created	 the	 exigent	

circumstances.3			



   3		The	motion	court	found	that	Martin	was	in	possession	of	a	large	amount	of	money	but	did	not	

specify	the	amount.		Dash	camera	footage	from	the	officer’s	vehicle	showed	the	officer,	in	Martin’s	
presence,	counting	cash	totaling	$9,709.		The	officer	believed,	and	the	motion	court	accepted,	that	
Martin	extended	the	time	it	took	to	count	the	money	by	continuously	interrupting	and	repeatedly	
asking	for	a	recount.		The	video	evidence	supports	this	finding.				
8	

         [¶15]		As	the	motion	court	found,	with	support	in	the	record,	the	officer	

was	not	responsible	for	the	delays	in	obtaining	the	blood	samples.		The	record	

indicates	 that	 when	 the	 officer	 ended	 his	 attempts	 to	 secure	 a	 breath	 test,	

approximately	one	and	one-half	hours	had	passed	since	the	initial	traffic	stop;	

that	length	of	time	and	Martin’s	conduct	made	it	reasonable	for	the	officer	to	be	

concerned	that	further	delay	would	result	in	the	loss	of	evidence.		The	exigency	

became	 more	 acute	 when,	 after	 the	 passage	 of	 even	 more	 time,	 the	 officer	

learned	 that	 the	 first	 blood	 draw	 might	 have	 been	 contaminated	 and	 that	 a	

second	 draw	 would	 be	 necessary.	 	 Accordingly,	 we	 affirm	 the	 motion	 court’s	

finding	 that	 exigent	 circumstances	 existed	 that	 negated	 the	 warrant	

requirement	for	both	blood	draws.		

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	     	      	
	
Darrick	X.	Banda,	Esq.	(orally),	Law	Offices	of	Ronald	W.	Bourget,	Augusta,	for	
appellant	Christopher	J.	Martin	
	
R.	Christopher	Almy,	 District	 Attorney,	 and	Chris	Ka	Sin	Chu,	 Asst.	 Dist.	Atty.	
(orally),	Prosecutorial	District	V,	Bangor,	for	appellee	State	of	Maine	
	
	
Penobscot	Unified	Criminal	Docket	docket	number	CR-2016-3894	
FOR	CLERK	REFERENCE	ONLY